          Case 4:18-cv-00125-RM Document 38 Filed 09/16/19 Page 1 of 1



Leah Z. Jaffe AZ Bar #034333
Workers’ Rights Clinic
University of Arizona Rogers College of Law
1145 N. Mountain Ave.
Tucson, AZ 85719
Telephone: (973) 370-3662
Fax: (520) 626-5233
ljaffe@email.arizona.edu
Attorney for the Plaintiffs


                          UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA


MARIA TOLANO; FRANCISCO JAVIER
PONCE BERNAL; JOSE DANIEL
MENDOZA; & RAQUEL HERRERA

                   Plaintiffs,                    CASE NO: CV-18-00125-TUC-RM

                    vs.                           CERTIFICATE OF SERVICE FOR:
                                                  SUBMISSION OF EVIDENCE ON
EL RIO BAKERY; & CARLOS                           MITIGATION AND POST VIOLATION
GUILLERMO VARGAS MENDOZA                          EARNINGS AND LIMITED FURTHER
                                                  BRIEFING ON THE REMEDY
                  Defendants
                                                  REQUESTED.

                                 CERTIFICATE OF SERVICE

I hereby certify that on this 16th day of September, 2019 I sent the document titled “Submission

of Evidence on Mitigation and Post Violation Earnings and Limited Further Briefing on the

Remedy Requested” with attachments by overnight delivery service to the following party:

Carlos Guillermo Vargas Mendoza
Unit B, 3546 Mission Rd.
Tucson, AZ 85731

____________/s/___________________
Leah Z. Jaffe
